Citation Nr: 1603784	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for a gynecological disability, to include pelvic inflammatory disease and endometriosis, for the period of April 5, 2007 through August 27, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to April 2007, to include service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for pelvic inflammatory disease and assigned a noncompensable (0 percent) disability rating.

The Veteran had requested the opportunity to appear at a Board hearing before a Veterans Law Judge and a hearing was duly scheduled in May 2011.  
She did not appear for the hearing and has not requested that the hearing be rescheduled.  Accordingly, the Board will adjudicate the matter based on the facts of record.

The matter was previously before the Board in February 2012, when it was remanded for additional development to include obtaining outstanding treatment records from service and for proper adjudication of the question of service connection for endometriosis.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2015 the Board requested an advisory opinion from a Veterans Health Administration (VHA) medical expert with respect to the nature and severity of the Veteran's gynecological disability.  The opinion was received in October 2015 and the Veteran and her representative were provided a copy of it.  The Veteran's representative submitted a response to the opinion in December 2015.  As such, the case is now ripe for adjudication.



FINDING OF FACT

The Veteran's gynecological disability, which began in service, is more properly characterized as endometriosis and from April 2007 through August 2012 was manifested by pelvic pan with heavy and irregular bleeding that was not controlled by treatment.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for endometriosis for the period of April 5, 2007 through August 27, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.116, Diagnostic Code 7629 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In January 2007, the RO sent the Veteran a letter, prior to adjudication of her claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2007, March 2014, and December 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this matter, a series of different ratings, including separate noncompensable disability ratings were assigned for the Veteran's disability during the time period at issue.  Based on the evidence of record, the Board finds that a single disability rating under a single Diagnostic Code is appropriate, as described more fully below.

Both pelvic inflammatory disease and endometriosis are rated under the guidelines of 38 C.F.R. § 4.116.  Pelvic inflammatory disease is rated as uterine disease injury, or adhesions, under Diagnostic Code 7613, which has no specific symptoms listed or schedule of ratings assigned.  Endometriosis is rated under Diagnositic Code 7629, which provides that an evaluation of 10 percent is warranted for pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  Id.  An evaluation of 30 percent is warranted for pelvic pain or heavy or irregular bleeding not controlled by treatment.  Id.  A 50 percent evaluation is assigned where there are lesions involving the bowel or bladder which are confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  The explanatory Note following Diagnostic Code 7629 provides that diagnosis of endometriosis must be substantiated by laparoscopy.  38 C.F.R. § 4.116.

Facts and Analysis

The matter at hand presents an unusual picture procedurally, involving several different adjudicatory threads which ultimately can be resolved in a single rating.  At the time of service separation, the Veteran sought service connection for a gynecological problem, the exact nature of which was unclear to her, but which had begun in service.  The rating decision on appeal here, issued in April 2007, granted service connection for pelvic inflammatory disease with a noncompensable disability rating.  The Veteran appealed the rating, feeling it did not reflect the severity of her symptoms and in 2009 requested service connection for endometriosis and additional gynecological diagnosis seen in her past medical history listing in service treatment records.  A rating decision issued in August 2014 granted service connection for hysterectomy secondary to endometriosis and service connection for endometriosis, again assigning a noncompensable rating, which was effective as of July 6, 2009.  However, a VA examination in March 2014 yielded a conclusion that the Veteran had never had pelvic inflammatory disease (the disability on appeal) but had instead been experiencing endometriosis.  As such, the Board is forced to conclude that the service connected disabilities of pelvic inflammatory disease and endometriosis are inextricably intertwined and the proper rating for both conditions is therefore ripe for adjudication.

Service treatment records show that in November 2006, two months after delivery of her child, she was seen for endometriosis or possible sub involution of the uterus and a pelvic ultrasound was ordered.  She was seen shortly thereafter for heavy vaginal bleeding, but a pelvic ultrasound was found to be normal.

The Veteran was provided a VA examination in January 2007 which included diagnostic imaging of the Veteran's pelvis.  The diagnostic imaging revealed normal mineralization, unremarkable soft tissues, and no bony abnormalities.  At the time of the examination, she reported that she had undergone a Caesarean section four months previous and felt that was the cause of her problems.  She had not been given any diagnosis for her condition, although she was told she had an enlarged uterus; she complained of abdominal pain as well as pain during intercourse.  The examiner noted that the Veteran had some tenderness in the right fornix on pelvic examination and diagnosed a subsiding previously recognized pelvic inflammatory disease.

Post-service treatment records show that she continued to experience heavy menstrual bleeding, with an irregular cycle and intermediate bleeding, requiring the use of double protection on her heaviest days.  Despite the use of prescription birth control medication, her symptoms were not managed or controlled.  Pelvic ultrasound showed multiple fibroids in the uterus, but did not appear to suggest endometriosis.  However, at the time of her laparoscopic surgical hysterectomy in August 2012, it was discovered that she did have endometriosis as well as pelvic adhesions and uterine fibroids.   

The Veteran was afforded a VA examination for her gynecological disabilities in March 2014.  At that time she noted that her periods became particularly bad in 2006 or 2003, with heavy bleeding, pain, and cycles as often as twice a month and lasting a long time.  The examiner noted that the 2012 operative and pathology reports from the Veteran's hysterectomy both showed evidence of endometriosis.  The examiner noted that there was no documentation of pelvic inflammatory disease and that the only documentation relates to her endometriosis.  A follow-up opinion in June 2014 noted that the Veteran's hysterectomy was due to her endometriosis, which is a progressive disease, and that the Veteran's symptoms in service of dysfunctional bleeding, pain, dyspareunia, etc., were classic symptoms of endometriosis.  

The December 2014 VA examination noted that the Veteran had begun having gynecological problems in 2003, with symptoms of multiple monthly cycles, heavy bleeding, painful cramping, and tenderness in the stomach area.  The examiner noted a diagnosis of endometriosis had been given based on the symptoms of pelvic pain, heavy or irregular bleeding requiring continuous treatment for control, anemia, and bowel or bladder symptoms caused by endometriosis.

As noted above, the Board requested and received an advisory opinion from a VHA medical expert with respect to the Veteran's specific gynecological disability and its severity during the time period of the appeal.  The expert gynecologist reviewed the Veteran's entire claims file, including all medical records, and offered the opinion that it was at least as likely as not that the Veteran's symptoms at the time of her initial claim in 2007 were attributable to endometriosis rather than pelvic inflammatory disease.  Specifically, the expert noted that the chronic symptoms of pelvic inflammatory disease, pain with menses, intercourse, and defecation, were also symptoms of endometriosis.  However, the classic symptoms of endometriosis, namely irregular vaginal bleeding and heavy menses, are not normally significant symptoms of pelvic inflammatory disease.  In addition, the responsiveness of the symptomatology of endometriosis to various medical therapies typically diminishes over the course of the condition, which was the case for the Veteran.  In contrast, specific peritoneal changes and adhesions indicative of pelvic inflammatory disease would have been evident at the time of the Veteran's hysterectomy, and such were not present.  In short, the expert found that the Veteran's medical history was much more consistent with a diagnosis of endometriosis than one of pelvic inflammatory disease.

Based on all of the evidence set forth above, the Board concludes that the original assignment of a noncompensable disability rating for pelvic inflammatory disease for the period of April 5, 2007 through August 27, 2012, was in error, as was the later separate noncompensable disability rating for endometriosis beginning July 6, 2009.  However, in light of the fact that both such ratings were assigned and can now be combined through this adjudication, there is no resulting harm to the Veteran.  The Board further notes that the regulations require a laparoscopic confirmation of any diagnosis of endometriosis and that no such confirmation was available until the Veteran's laparoscopic hysterectomy in August 2012.  Nonetheless, based on the symptoms described by the Veteran, an analogous rating 38 C.F.R. § 4.3, was appropriate.

In light of the VHA expert's opinion that the Veteran's symptoms are all attributable to endometriosis, the Board finds that a single disability rating for endometriosis is in order from April 5, 2007 through August 27, 2012.  Given the strong and clear history of pelvic pain with heavy and irregular bleeding throughout the period on appeal, symptoms which were not controlled despite treatment with multiple medications, a 30 percent disability rating for the time period is warranted.  A still higher disability rating of 50 percent is not indicated because there was no laparoscopic evidence of bowel or bladder lesions due to endometriosis.  38 C.F.R. § 4.116, Diagnostic Code 7629.


ORDER

Entitlement to a disability rating of 30 percent for endometriosis for the period of April 5, 2007 through August 27, 2012, is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


